DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/9/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,807,884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments 
Applicant’s arguments and amendment submitted 6/9/22 have been fully and carefully considered and have been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance:  
The closest relevant prior art of Curlett et al (US 2012/0247942) or Harmoning (US 5,207,869) fails to fairly teach or suggest all limitations of the claims. Considering claim 1, the prior art does not teach or fairly suggest a wastewater processing apparatus, comprising: a chamber having an upper portion, a lower portion, and an outer wall; a wastewater introduction port in the upper portion of the chamber, wherein the wastewater introduction port is configured to introduce wastewater, wherein the lower portion of the chamber is configured to accumulate an un- vaporized portion of the wastewater, and wherein the accumulated un-vaporized portion of the wastewater defines a surface plane; a burner configured to output hot air; and a burner tube coupled with the burner and extending through at least part of the upper portion of the chamber to the lower portion of the chamber, wherein the burner tube comprises a burner tube wall that defines an interior region, and the burner tube has an exterior surface situated within the chamber; wherein the burner tube is suspended from the upper portion of the chamber into the lower portion of the chamber and is configured to deliver the hot air in a direction substantially orthogonal to the surface plane. Considering claim 15, the prior art does not teach or fairly suggest a wastewater processing apparatus, comprising: an outer cylinder having an upper portion and a lower portion, wherein the outer cylinder defines a first length; an inner cylinder suspended from the upper portion of the outer cylinder and extending from the upper portion of the outer cylinder toward the lower portion of the outer cylinder, wherein the inner cylinder defines a second length that is less than the first length; a wastewater introduction port in the upper portion of the outer cylinder, wherein the wastewater introduction port is configured to introduce wastewater such that the wastewater falls from the upper portion toward the lower portion, and wherein at least a first portion of the wastewater accumulates in the lower portion of the outer cylinder; and a blower configured to transfer hot air through the inner cylinder and into the lower portion of the outer cylinder. Considering claim 20, the prior art does not teach or fairly suggest a wastewater processing apparatus, comprising: an outer cylinder having an upper portion, a lower portion, and an outer wall; a wastewater introduction port in the upper portion of the outer cylinder, wherein the wastewater introduction port is configured to introduce wastewater, and the lower portion of the outer cylinder is configured to accumulate an un- vaporized portion of the wastewater; and an inner cylinder disposed within the outer cylinder and extending through at least part of the upper portion of the outer cylinder to the lower portion of the outer cylinder, wherein the inner cylinder is configured to emit hot air into the lower portion of the outer cylinder at substantially atmospheric pressure; wherein the inner cylinder defines an exterior cylinder wall surface, wherein the exterior cylinder wall surface is configured such that it is secured to and suspended from the upper portion of the outer cylinder.
Curlett (US 2012/0247942) is regarded as the closest relevant prior art. Curlett teaches a wastewater concentrating apparatus (see title, abstract), comprising: a chamber having 110 an upper portion (by 113), a lower portion (by arrows 124 and 116), and an outer wall 110 (see Fig 4A, [0101-0102]); a burner 90 configured to output hot air (forced air burner, i.e. diesel engine, [0109-0111]); a wastewater introduction port 74/76 in the upper portion of the chamber 110 (see Fig 4A, [0101]); and a vent in fluid communication with the chamber (open top of evaporator stack 110, see Figs 4,4A); wherein the hot air is hot enough to vaporize at least a portion of the introduced wastewater (see [0101-0105]). Curlett does not teach wherein the burner tube is suspended from the upper portion of the chamber into the lower portion of the chamber and is configured to deliver the hot air in a direction substantially orthogonal to the surface plane Curlett does not teach wherein the inner cylinder disposed within the outer cylinder and extending from the upper portion of the outer cylinder and the blower configured to transfer hot air through the inner cylinder and into the lower portion of the outer cylinder at substantially atmospheric pressure, wherein the hot air is delivered toward the accumulated wastewater in a direction substantially the same as the direction of the falling wastewater.
Harmoning teaches wastewater is introduced into evaporator compartment 12 via inlet pipe 16, which is sprayed via 44 into a packing 46 supported by substrate 48, counter current to downwardly flowing wastewater a blower 20 is used to force air and increase evaporation of downwardly flowing wastewater (see Fig 2-3; Col. 2, In. 53 thorough Col. 3, In. 8); the packing is Actifil Bioring, or “conventional packing material” or “other packing material” (See Col. 2, In. 53-62). However Harmoning fails to cure the deficiencies of Curlett as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN MILLER/Primary Examiner, Art Unit 1772